Title: From Thomas Jefferson to Edward Rutledge, 27 December 1796
From: Jefferson, Thomas
To: Rutledge, Edward


                    
                        My Dear sir
                        Monticello Dec. 27. 1796.
                    
                    I am afraid of being a troublesome correspondent to you. I wish to obtain about 20. bushels of the Cowpea, a red field pea commonly cultivated with you, and a principal article for the subsistence of your farms, which we have not yet introduced. I understand it is always to be had at Charleston, ready barreled for exportation: and the favor I ask of you is to engage some merchant of Charleston to ship me that quantity to Richmond consigned to the care of Chas. Johnston & Co. of that place who will recieve it and pay freight. Draw, if you please for the amount on John Barnes merchant of Philadelphia, South 3d. street, who will be instructed to honor your draught. I have supposed this the most ready channel of making a paiment in Charleston.  I understand you have introduced the Lieth machine into your state for threshing your rice. I have used one this year for my wheat with perfect success. It was geered. A person of this state has made them more simple and cheap, by substituting bands and whirls instead of geer and they perform well, threshing 13 1/2 bushels of wheat an hour, which is as much as I did with mine which was geered. The improver has obtained a patent for his improvement, tho’ I doubt the validity of it, as there is  no new invention, but only a bringing together two things in full use before, to wit, the Lieth drum wheel or threshing wheel, and the band and whirl used for bolting and a thousand other things. I have made my Lieth machine portable from one barn to another, placing it on 4. waggon wheels, on which it always remains. It does not weigh a ton.
                    You have seen my name lately tacked to so much of eulogy and of abuse, that I dare say you hardly thought it meant for your old acquaintance of 76. In truth I did not know myself under the pens either of my friends or foes. It is unfortunate for our peace that unmerited abuse wounds, while unmerited praise has not the power to heal. These are hard wages for the services of all the active and healthy years of one’s life. I had retired after five and twenty years of constant occupation in public affairs and total abandonment of my own. I retired much poorer than when I entered the public service, and desired nothing but rest and oblivion. My name however was again brought forward, without concert or expectation on my part (on my salvation I declare it.) I do not as yet know the result as a matter of fact; for in my retired canton we have nothing later from Philadelphia than of the 2d week of this month. Yet I have never one moment doubted the result. I knew it was impossible Mr. Adams should lose a vote North of the Delaware, and that the free and moral agency of the South would furnish him an abundant supplement. On principles of public respect I should not have refused: but I protest before my god that I shall, from the bottom of my heart, rejoice at escaping. I know well that no man will ever bring out of that office the reputation which carries him into it. The honey moon would be as short in that case as in any other, and it’s moments of extasy would be ransomed by years of torment and hatred. I shall highly value indeed the share which I may have had in the late vote, as an evidence of the share I hold in the esteem of my countrymen. But in this point of view a few votes more or less will be little sensible, and in every other the minor will be preferred by me to the major vote. I have no ambition to govern men, no passion which would lead me to delight to ride in a storm. Flumina amo, sylvasque, inglorius. My attachment to my home has enabled me to make the calculation with rigor, perhaps with partiality to the issue which is to keep me there. The newspapers will permit me to plant my Cow-peas in hills or drills as I please (and my oranges by the bye when you send them) while our Eastern friend will be struggling with the storm which is gathering over us, perhaps be shipwrecked in it. This is certainly not a moment to covet the helm.
                    I have often doubted whether most to praise or to blame your line of conduct. If you had lent to your country the excellent talents you possess, on you would have fallen those torrents of abuse which have lately been poured forth on me. So far I praise the wisdom which has  descried and steered clear of a water-spout ahead. But now for the blame. There is a debt of service due from every man to his country, proportioned to the bounties which nature and fortune have measured to him. Counters will pay this from the poor of spirit: but from you my friend, coin was due. There is no bankrupt law in heaven by which you may get off with shillings in the pound, with rendering to a single state what you owed to the whole confederacy. I think it was by the Roman law that a father was denied sepulture, unless his son would pay his debts. Happy for you and us, that you have a son whom genius and education have qualified to pay yours. But as you have been a good father in every thing else, be so in this also. Come forward and pay your own debts. Your friends the Mr. Pinckney’s have at length undertaken their tour. My joy at this would be complete if you were in geer with them. I love to see honest men and honorable men at the helm, men who will not bend their politics to their purses, nor pursue measures by which they may profit, and then profit by their measures. Au diable les Bougres! I am at the end of my curse and bottom of my page, so God bless you and yours. Adieu affectionately.
                    
                        Th: Jefferson
                    
                